DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga (US 2008/0105347, newly cited) and further in view of Ebiko (US 2013/0240107, of record).  
As best depicted in Figure 1, Matsunaga is directed to a tire construction comprising a tread 10 having a width TDW, a carcass 22 having a turnup portion, a bead filler 26, and a bead core 25.  The tire also has a section width SW.  Looking at Figure 19, Inventive Example 1 includes (a) a tread width TDW equal to approximately 0.71 times a tire section width and (b) a tread curvature TR1 of 800 mm.  Matsunaga, however, is silent with respect to the radially extent of the bead filler and the carcass turnup.    
The claimed quantitative relationship, however, is consistent with the common arrangement of bead filler components.  For example, Ebiko is directed to a tire construction including a bead filler having a low height in order to provide reduced tire weight without the occurrence of appearance flaws (Paragraphs 22 and 23).  Looking at Table 1, Working Examples 1-5 and 8-19 have a ratio of approximately 11%.  As such, one of ordinary skill in the art at the time of the invention would have found it obvious to use ratios less than 0.18 in the tire of Matsunaga, there being no conclusive showing of unexpected results for the claimed invention. 
	Lastly, regarding claim 1, while Matsunaga fails to disclose a specific location for a carcass turnup end, the claimed range is broad and consistent with that which is commonly used in the tire industry.  For example, Ebiko teaches a carcass turnup end that terminates between a bead filler outer end and a height that corresponds with the maximum section width (Paragraph 28).  This arrangement is seen to substantially encompass the claimed range between 0.10 and 0.30 times a tire section height (especially in light of the exemplary embodiments in which the bead filler height is approximately 0.11 times a tire cross-section height).  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed ratio.  
	With respect to claim 3, Ebiko provides evidence that the claimed thickness values are consistent with those required by the claimed range (Paragraph 9).
5.	Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga and Ebiko ‘107 as applied in claim 1 above and further in view of JP 6269306 (of record).	 
As detailed above, Matsunaga is directed to a tire construction comprising a tread having a radius of curvature of 800 mm.  Additionally, a thickness at the shoulder portion appears to be less than a thickness at the tire centerline due to, at a minimum, the presence of an additional belt ply in respective shoulder regions.  While an exact ratio between respective thickness values is not provided, the claimed ratio of at least 1 is consistent with common tire constructions, as shown for example by JP ‘306.  More particularly, JP ‘306 suggests a ratio Dcc/De between 1.03 and 1.20 (Paragraph 10).  One of ordinary skill in the art at the time of the invention would have found it obvious to use such a ratio in the tire of Matsunaga as it is consistent with conventional tire design and Applicant has not provided a conclusive showing of unexpected results for the claimed ratio.
Lastly, regarding claims 4 and 8, a ratio between 2% and 10% is extremely broad and is consistent with the general relationship between thickness values at the shoulder portion and overall tire section heights.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed ratio.
6.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga and Ebiko as applied in claim 1 above and further in view of Turvey (US 2008/0196812, of record).
	As detailed above, Matsunaga is directed to a tire construction comprising a bead core 25.  Tanaka, however, fails to describe a bead core having the claimed geometry.
	In any event, the inventive concept of Matsunaga is completely independent of the exact geometry of the bead core.  As such, one of ordinary skill in the art at the time of the invention would have found it obvious to use any number of common bead core geometries.  Turvey provides one example of a known bead core geometry that satisfies the claimed invention and provides, among other things, a reduction in entrapped air and an improvement in processing (Paragraphs 28 and 29 and Figures 4 and 5).  One of ordinary skill in the art at the time of the invention would have found it obvious to use a bead core satisfying the claimed geometry in the tire of Matsunaga, in view of Turvey, for the benefits detailed above.   
7.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga, Ebiko, and JP ‘306 as applied in claim 8 above and further in view of Turvey.
	As detailed above, Matsunaga is directed to a tire construction comprising a bead core 25.  Matsunaga, however, fails to describe a bead core having the claimed geometry.
	In any event, the inventive concept of Matsunaga is completely independent of the exact geometry of the bead core.  As such, one of ordinary skill in the art at the time of the invention would have found it obvious to use any number of common bead core geometries.  Turvey provides one example of a known bead core geometry that satisfies the claimed invention and provides, among other things, a reduction in entrapped air and an improvement in processing (Paragraphs 28 and 29 and Figures 4 and 5).  One of ordinary skill in the art at the time of the invention would have found it obvious to use a bead core satisfying the claimed geometry in the tire of Matsunaga, in view of Turvey, for the benefits detailed above.
 Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1, 3, 4, 6, 8, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        November 21, 2022